The order of Mr. Justice Cropsey of October seventh, for an examination before trial of defendant Rotary Realty Company by its president, having so far been unexecuted, makes a ground to stay the trial until such order be obeyed. Although no appeal here is pending, the Appellate Division has power to act under Code of *944Civil Procedure, section 1348. (Matter of Mitchel v. Cropsey, 177 App. Div. 663.) But as Part III of the Special Term should in the first instance deal with its calendar and applications for postponements, we deem it best to decline now to interfere in the trial procedure. Application for a stay is, therefore, denied, without costs. Present — Jenks, P. J., Rich, Putnam, Blackmar and Jaycox, JJ.